ORDER

PER CURIAM.
Appellant Jack J. Schwartz appeals from a judgment entered against him and in favor of Respondent Custom Printing Co. in the Circuit Court of St. Louis County.
We have reviewed the briefs of the parties and record on appeal and conclude *719that an extended opinion would serve no precedential or jurisprudential purpose. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. We affirm the judgment pursuant to Rule 84.16(b).